                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


SUSAN OGDEN AND ROBERT L.                          §
AND MARY D. OGDEN LIMITED                          §
PARTNERSHIP,                                                  CIVIL NO. A-18-CV-00358-DAE-SH
             Plaintiffs,                           §
                                                   §
v.                                                 §
                                                   §
COZUMEL, INC. D/B/A EL ARROYO,
            Defendant.                             §

                                              ORDER

     Before the Court are Plaintiffs’ Motion in Limine (Dkt. No. 86) and Defendant’s Motion in

Limine (Dkt. No. 98), both filed October 10, 2019. On September 16, 2019, the District Court filed

an Amended Order of Referral referring to the undersigned all pending and future motions in this

case, pursuant to 28 U.S.C. § 636(b)(1), FED. R. CIV. P. 72, and Rule 1 of Appendix C to the Local

Rules of the U.S. District Court for the Western District of Texas.

                                     I.      Legal Standards

     “The purpose of motions in limine is not to re-iterate matters which are set forth elsewhere in

the Rules of Civil Procedure or Rules of Evidence, but, rather, to identify specific issues which are

likely to arise at trial, and which, due to their complexity or potential prejudicial nature, are best

addressed in the context of a motion in limine.” Maggette v. BL Dev. Corp., 2011 WL 2134578,

*4 (N.D. Miss. May 27, 2011). All rulings on motions in limine are preliminary evidentiary rulings,

not final. Blue Spike, LLC v. Audible Magic Corp., 2016 WL 3877291, at *1 (E.D. Tex. June 27,

2016). “Evidentiary rulings, especially those addressing broad classes of evidence, should often

be deferred until trial so that questions of foundation, relevancy and potential prejudice can be

resolved in proper context.” Rivera v. Salazar, 2008 WL 2966006, at *1 (S.D. Tex. July 30, 2008).

Evidence is not excluded in limine “unless it is clearly inadmissible on all potential grounds.” Id.

                                                  1
                                           II.   Analysis

   Applying the above standards, the Court makes the following rulings.

   A. Plaintiff’s Motion in Limine

   After considering Plaintiff’s Motion in Limine (Docket No. 86), the Court finds that it should

be GRANTED IN PART AND DENIED IN PART. The majority of Plaintiff’s requests are

already addressed in the Federal Rules of Evidence (e.g., No. 7); better suited as proposed jury

instructions (No. 8); or otherwise overly broad, void of specific context, and insufficiently

supported. The only request the undersigned finds to have merit is Motion in Limine No. 3:

“References to Plaintiffs’ or the Ogden family’s financial resources.” Accordingly, the Court

GRANTS Plaintiff’s Motion in Limine No. 3 and DENIES all of Plaintiff’s remaining requests

without prejudice to objection at trial.

   B. Defendant’s Motion in Limine

   After considering Defendant’s Motion in Limine (Dkt. No. 98), the Court finds that it should

be DENIED. Each of Defendant’s requests is already addressed by the Federal Rules of Evidence

(e.g., Nos. 1 and 16); goes to fact issues that may be decided at trial (e.g., No. 12); or is overly

broad, void of specific context, or otherwise unsupported. Defendant has failed to demonstrate that

any of the evidence it seeks to exclude is inadmissible on all potential grounds. Accordingly, the

Court DENIES Defendant’s Motion in Limine without prejudice to objection at trial.

   SIGNED on October 18, 2019.



                                            SUSAN HIGHTOWER
                                            UNITED STATES MAGISTRATE JUDGE




                                                 2
